United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 May 10, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-30675
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FARICE DAIGLE, JR.,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                    USDC No. 6:92-CR-60032-3-TLM
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Farice Daigle, Jr., appeals the sentence imposed following

the district court’s revocation of his term of supervised

release.   Daigle was sentenced to a term of imprisonment of 36

months, to be followed by a 24-month term of supervised release.

     Daigle argues that he was denied due process during the

revocation hearing because, despite his objections, the district

court relied on evidence of his anger management problem.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30675
                                 -2-

     Daigle had no due process right to notice of the evidence

that the district court might rely on to exceed the recommended

guidelines range and impose the statutory maximum sentence.

Daigle received sufficient notice that he faced a 36-month

sentence by virtue of the statute under which he had been

convicted.    See 18 U.S.C. § 3583(e)(3).   The district court did

not deprive Daigle of due process in considering evidence that

was not disclosed to him prior to the hearing.

     Daigle argues that the sentence imposed, which was the

statutory maximum, was plainly unreasonable in light of his

relatively minor violations of the conditions of his supervised

release.   He argues that the district court failed to give proper

consideration to the recommended guideline range and that the

district court could have required him to receive anger

management counseling as a condition of supervised release.       He

also argues that the sentence is unreasonable.    Daigle concedes

that he failed to raise these issues in the district court and

that these issues are subject to plain error review.     United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).

     The district court gave consideration to the recommended

guideline sentence, but determined that it was not sufficient in

light of Daigle’s behavior during the period of supervised

release.   The district court was not bound by the recommended

guidelines.    See United States v. Mathena, 23 F.3d 87, 92-93 (5th
                           No. 04-30675
                                -3-

Cir. 1994).   The district court properly considered Daigle’s need

for counseling in determining his sentence.     United States v.

Giddings, 37 F.3d 1091, 1097 (5th Cir. 1994).    Daigle received

the statutory maximum sentence, which was not error in light of

the evidence presented at the revocation hearing.    The district

court did not plainly err in imposing that sentence.     The

sentence is AFFIRMED.

     The written judgment, however, erroneously reflects that the

district court found that Daigle had violated all conditions of

supervised release as alleged in the revocation petition.      The

case is REMANDED to the district court to amend the written

judgment to conform to the oral findings made by the district

court at the conclusion of the revocation hearing.     See United

States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).

     Daigle’s motion to supplement the record to show that he had

received a Certificate of Achievement for successfully completing

an Anger Management Program is GRANTED.

     AFFIRMED; REMANDED TO AMEND THE WRITTEN JUDGMENT.